El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Hoy nos toca considerar nuevamente el alcance del de-recho constitucional de los empleados públicos a que sean notificados de la celebración de una vista informal previa a su despido, como corolario del derecho constitucional a un debido proceso de ley. Por entender que en el presente caso se le privó al Sr. Carlos Vélez Ramírez de su propiedad sin el debido proceso de ley, pues fue despedido de su empleo en la Autoridad de Edificios Públicos sin concedérsele dicha salvaguarda constitucional, modificamos la sentencia dictada por el Tribunal de Circuito de Apelaciones.
h — I
Carlos M. Vélez Ramírez se desempeñaba en una plaza regular de carácter permanente como trabajador de Con-servación I en la Autoridad de Edificios Públicos (en ade-lante la Autoridad) en el Centro de Gobierno de San Germán.
El 26 de abril de 1990 Vélez Ramírez se vio involucrado en un incidente con su supervisor, José Vargas Castro, en el cual se dirigió hacia éste de forma irrespetuosa y desafiante. Como consecuencia de este incidente, el 3 de *614julio de 1990 la Autoridad le envió una carta a Vélez Ra-mírez para notificarle que sería suspendido de empleo y sueldo por un periodo de cinco (5) días laborables.(1) La carta le apercibía al empleado que “de incurrir en el futuro en una de estas faltas, u otra similar, nos veremos obliga-dos a despedirlo. Le exhortamos, por lo tanto, [a] que mo-difique su conducta para que no tengamos que llegar a ese extremo”. Carta de 3 de julio de 1990, pág. 2.
El 5 de julio de 1990 y el 16 de julio de 1990 Vélez Ramírez se dirigió nuevamente de forma amenazante e irrespetuosa hacia uno de sus supervisores. Por tal razón, el 13 de agosto de 1990 la Autoridad le solicitó al Sr. Ortiz García, Técnico de Personal de la Oficina de Recursos Hu-manos de la Autoridad, que llevara a cabo una investiga-ción sobre estos incidentes. Durante esta investigación, Ortiz García sostuvo una conversación con Vélez Ramírez. Allí hizo unas expresiones de la misma naturaleza de las que dieron base a la investigación.
A pesar de estas expresiones, en su informe de investi-gación, emitido el 21 de agosto de 1990, Ortiz García no recomendó la destitución de Vélez. No obstante, casi tres (3) semanas después de haber sometido el informe, la Au-toridad procedió a despedir a Vélez Ramírez por los inci-dentes del 5 y 16 de julio de 1990 y por las expresiones que éste hiciera el día de la investigación ante el señor Ortiz.
Posteriormente, la Unión Independiente de la Autori-dad de Edificios Públicos (en adelante la Unión) impugnó el despido y ambas partes convinieron en someter el caso a arbitraje ante el Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos, conforme lo disponía el convenio colectivo vigente. La vista de arbi-traje se celebró el 4 de noviembre de 1993. El árbitro emi-tió el laudo el 10 de febrero de 1995, en el cual concluyó que se trataba de un despido justificado. Sin embargo, de-*615terminó que por no concederle al empleado una vista informal previa al despido ni notificarle de los procedimientos en su contra, se había violado el debido proceso de ley. Por tal razón, ordenó a la Autoridad a pagar a Vélez Ramírez el salario dejado de devengar desde la fecha de su despido hasta la fecha de la emisión del laudo.
La Autoridad, inconforme con esta determinación, acu-dió en revisión al Tribunal de Primera Instancia, el cual modificó el laudo del Negociado de Conciliación y Arbitraje. Determinó el tribunal a quo que el despido había sido justificado. Concluyó, además, que la carta enviada a Vélez Ramírez el 3 de julio de 1990 le había informado de forma adecuada sobre las faltas que podían conllevar su destitu-ción y que la conversación que sostuvo el señor Ortiz Gar-cía con Vélez Ramírez había constituido la vista informal que se requiere previo al despido. Además señaló, en la alternativa, que la actitud amenazante reiterada por Vélez Ramírez constituía una situación de emergencia que dis-pensaba el cumplimiento de los requisitos de notificación y celebración de una vista informal previa al despido.
Inconforme con el dictamen, la Unión acudió ante el Tribunal de Circuito de Apelaciones, el cual revocó la senten-cia dictada por el foro de instancia y reinstaló el laudo en todos sus extremos. Determinó el tribunal que se privó a Vélez Ramírez de su propiedad sin seguirse el debido pro-ceso de ley, pues no se le notificó al empleado de los cargos en su contra ni se celebró una vista previa a su despido. La Autoridad recurre ante nos y solicita que dejemos sin efecto la sentencia dictada por el Tribunal de Circuito de Apelaciones.
I — 1 HH
A. La Constitución de Puerto Rico dispone en su Art. II, Sec. 7, L.P.R.A., Tomo 1, ed. 1982, pág. 275, que “ninguna persona será privada de su propiedad o libertad *616sin un debido proceso de ley”. Esta disposición tiene sus homologas en las Enmiendas V y XTV de la Constitución de Estados Unidos. La garantía del debido proceso de ley opera en dos (2) dimensiones distintas: la procesal y la sustantiva. La vertiente sustantiva del debido proceso de ley persigue proteger y salvaguardar los derechos funda-mentales de la persona. La vertiente procesal le impone al Estado la obligación de garantizar que la interferencia con los intereses de libertad y de propiedad del individuo se haga a través de un procedimiento que sea justo y equitativo. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992).
Para que se active la protección que ofrece este derecho en su vertiente procesal, tiene que existir un interés individual de libertad o propiedad. Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265 (1987); Board of Regents v. Roth, 408 U.S. 565 (1972). Una vez cumplida esta exigencia, es preciso determinar cuál es el procedimiento exigido (what process is due). Rivera Santiago v. Srio de Hacienda, supra; Cleveland Board of Education v. Loudermill, 470 U.S. 532 (1985). Si bien la característica medular es que el procedimiento debe ser justo, a través de la jurisprudencia normativa se han identificado componentes básicos del debido proceso de ley, tales como una notificación adecuada y la oportunidad de ser escuchado y de defenderse.
Los factores que deben analizarse para determinar si un procedimiento cumple con los requisitos constitucionales del debido proceso de ley son: (1) el interés privado que puede resultar afectado por la actuación oficial; (2) el riesgo de una determinación errónea debido al proceso utilizado y el valor probable de garantías adicionales o distintas, y (3) el interés gubernamental protegido en la acción sumaria, incluso la función de que se trata y los cargos fiscales y administrativos que conllevaría imponer otras garantías procesales. Mathews v. Eldridge, 424 U.S. 319 *617(1976), adoptado por este Tribunal en Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982).
B. El debido proceso de ley, en su modalidad procesal, exige que el Estado lleve a cabo un procedimiento justo y equitativo al momento del Estado intervenir con el interés propietario de una persona, como lo es la retención de un empleo protegido por ley o cuando exista una expectativa de continuidad en él. Board of Regents v. Róth, supra; Orta v. Padilla Ayala, 131 D.P.R. 227 (1992).
Como corolario del derecho constitucional a un de-bido proceso de ley, el Tribunal Supremo de Estados Uni-dos, en Cleveland Board of Education v. Loudermill, supra, reconoció el derecho de aquellos empleados públicos posee-dores de un interés propietario en sus puestos a ser notifi-cados de los cargos en su contra y a la celebración de una vista informal previa a su despido. Dicha norma ya había sido adelantada por el Tribunal Supremo federal en Mathews v. Eldridge, supra, y por este Tribunal en Vélez Ramírez v. Romero Barceló, supra. En Loudermill se estable-ció la naturaleza de la notificación y de la vista informal. Veamos.
Respecto a la notificación de la vista, en Cleveland Board of Education v. Loudermill, supra, se indicó que el empleado tiene derecho a que se le notifique, oralmente o por escrito de los cargos en su contra. Id., pág. 545. En lo referente a la vista informal previa al despido, se señaló que su propósito consiste en evitar que la agencia adminis-trativa tome una decisión errónea, privando así a una persona de su sustento diario. íd., pág. 543. La vista no debe ser formal, extensa o elaborada. íd., pág. 545. Se le debe conceder al empleado la oportunidad de responder a los cargos en su contra y permitir que explique personalmente o por escrito las razones por las cuales, según él, no debe ser disciplinado. íd., pág. 546. La vista debe servir como un escrutinio mínimo inicial para determinar si existe una justificación razonable para creer que los cargos contra el *618empleado son ciertos y que el curso de acción específico que ha de seguirse está justificado. Helton v. Clements, 832 F.2d 332 (5to Cir. 1987).
Por último, en Cleveland Board of Education v. Loudermill, supra, se estableció que no es necesaria la celebración de una vista previa al despido en todos los casos. En situaciones en las que el patrono percibe un peligro significativo si mantiene al empleado en su puesto, el curso que se ha de seguir es la suspensión del empleado, con sueldo. Cleveland Board of Education v. Loudermill, supra, pág. 544-545.(2)
Esta Curia, en Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990), acogió lo resuelto por el Tribunal Supremo de Esta-dos Unidos en Cleveland Board of Education v. Louder-mill, supra. Posteriormente, en Marrero Caratini v. Rodríguez, 138 D.P.R. 215 (1995), este Tribunal reiteró los componentes básicos de la vista informal previa al despido de un empleado público para satisfacer el debido proceso de ley, a saber: (1) una notificación de los cargos adminis-trativos contra el empleado, (2) una descripción de la prueba con la que cuenta el patrono y (3) una oportunidad para que el empleado exprese su versión de lo sucedido.
Acerca de la naturaleza de la vista informal, también hemos señalado que la vista informal previa a la destitución de un empleado es el primer escalón procesal en el cual ambas partes expresan de manera informal los cargos y las posibles defensas que podrían ser utilizadas posteriormente ante el foro apelativo correspondiente. Sostuvimos, además, que a menos que la ley orgánica o el reglamento de la agencia concernida conceda mayores garantías procesales, la vista informal no establecerá procedimientos de descubrimiento de prueba ni vistas adversativas forma-les, *619PCD g 8-o 93 O o B, O g. n C+* O P-93 03 O Tá CS _j O) 'vi I — I \| — I ft . a * P3 CD a a. & 8 93 g (D g p g 8 o O 93 B - CP
HH HH HH
Resulta pertinente aclarar antes de proceder a aplicar las normas expuestas anteriormente a la situación de he-chos que tenemos ante nuestra consideración, que a pesar de que las sentencias dictadas por el Tribunal de Primera Instancia y por el Tribunal de Circuito de Apelaciones des-cansan en lo resuelto por esta Curia en Torres Solano v. P.R.T.C., supra, dicho caso es posterior al despido del em-pleado Vélez Ramírez.(3) No obstante, para esa fecha ya el Tribunal Supremo de Estados Unidos se había pronun-ciado en Cleveland Board of Education v. Loudermill, supra, caso que, como señalamos anteriormente, fue acogido por este Tribunal en Torres Solano.
De manera que, al momento del despido de Vélez Ramírez, el estado de derecho era claro en cuanto a la obligación de la autoridad gubernamental de conceder una vista informal previa al despido y en cuanto a la naturaleza de dicha vista, pues esto había sido establecido por el Tribunal Supremo federal en Cleveland Board of Education v. Loudermill, supra. Las decisiones del Tribunal Supremo de Estados Unidos, que establecen las garantías mínimas del debido proceso, aplican directa e inmediatamente al Estado Libre Asociado de Puerto Rico.(4)
En múltiples ocasiones hemos reconocido que las protec-ciones que reconoce el Tribunal Supremo federal referentes a las disposiciones constitucionales aplicables a Puerto *620Rico, constituyen el mínimo de protección que estamos lla-mados a reconocer según nuestra Carta de Derechos. Pueblo v. Meléndez Rodríguez, 136 D.RR. 587 (1994); U.N.T.S. v. Soler Zapata, 133 D.P.R. 153 (1993); Rodríguez Rodríguez v. E.L.A., supra; Bayrón Toro v. Serra, 119 D.P.R. 605 (1987); Pueblo v. Santos Vega, 115 D.P.R. 818 (1984). Una vez aclarado este extremo, es preciso analizar si en este caso se cumplió con el requisito de la notificación adecuada.
i — i <
En primer lugar, resulta pertinente señalar que Vélez Ramírez tenía un interés propietario en continuar en su puesto por ser un empleado regular de carrera. Determi-nada la existencia de este derecho, se activa la protección constitucional de la cláusula del debido proceso de ley de nuestra Constitución y de la federal, y nos corresponde examinar si se ha seguido un procedimiento adecuado para privar a una persona de un interés propietario.
Respecto al requisito de la notificación, del expediente del caso de autor no se desprende la forma en que Vélez Ramírez fue notificado de la alegada “vista informal” que se celebró previo a su despido. En las alegaciones de la Autoridad en varias ocasiones se sugiere que constituyó una notificación suficiente para la celebración de la “vista informal” la carta que se le envió a Vélez Ramírez, en la que se le informó la suspensión de la que fue objeto el 26 de abril de 1990 y en la cual la Autoridad le señaló que de incurrir en una falta similar sería despedido. Diferimos.
En primer lugar, la carta que se le envió a Vélez Ramí-rez el 3 de julio de 1990 fue para comunicarle una suspen-sión motivada por el incidente de 26 de abril de 1990, en el que estuvo involucrado y el cual no motivó su posterior despido. Además, se le remitió al empleado dicha carta antes de que el patrono decidiera llevar a cabo una investiga-*621ción sobre su conducta impropia. Lo que motivó el despido de Vélez Ramírez no fue el incidente que dio base a la suspensión que se le notificó en la referida carta sino, por el contrario, fueron incidentes que ocurrieron con posterio-ridad a la susodicha carta; esto es, los incidentes acaecidos el 5 y 16 de julio.(5) Por tal razón, no es posible que esta carta haya servido de notificación a una “vista” que hasta ese momento la Autoridad no había planeado celebrar.
Aun si en el caso de autos la carta que se le envió a Vélez Ramírez se hubiese referido a los incidentes que pro-vocaron su posterior despido, la misma hubiese sido insu-ficiente para satisfacer el requisito de la adecuada notifi-cación, de acuerdo con el debido proceso de ley. Esta carta constituyó una mera notificación de la falta anterior y del tipo de conducta que estaba prohibida y que daría lugar al despido. Si bien es cierto que esta información es parte de la que se requiere que se brinde en la notificación, no es menos cierto que la carta que se le remitió a Vélez Ramírez no le notificó de la celebración de la vista informal, pues no se le informó ni el lugar ni la fecha cuando se iba a celebrar la vista, ni se señaló específicamente los cargos en su contra. Tampoco incluyó una descripción dé la prueba con la que el patrono contaba ni se le ofreció a Vélez Ramírez un cuadro claro de la vista o de las consecuencias para él de lo que allí transcurriría, de suerte que el empleado es-tuviese en posición de defenderse de los cargos en su contra, de expresar su versión sobre los hechos y de exponer por qué razón no debía ser disciplinado.
Hay que tener en cuenta en este tipo de casos que la notificación tiene el propósito vital de informar al empleado que se va a celebrar una vista, de suerte que pueda prepararse de forma adecuada para ella. Por lo tanto, es de poca utilidad y no atiende el propósito de la notificación, el que se le señale al empleado el tipo de conducta que está *622vedada y que dará lugar al despido si no se le señala que va a celebrarse la vista. Por ende, en el caso de marras la Autoridad privó a Vélez Ramírez de su propiedad sin el debido proceso de ley al no notificarle de forma adecuada de la celebración de la vista.
V
Una vez determinamos que la notificación en este caso no fue adecuada, es innecesario pasar a examinar si la en-trevista que sostuvo Vélez Ramírez con el Técnico de la Oficina de Recursos Humanos constituyó la vista informal que como imperativo del debido proceso de ley se requiere celebrar previo al despido de un empleado que tenga un interés propietario en su cargo. Sin una notificación ade-cuada de los cargos en su contra, cualquier vista que se hubiese celebrado sería insuficiente para satisfacer la exi-gencia del debido proceso de ley. Collins v. Marina-Martínez, 894 F.2d 474 (1er Cir. 1990).
VI
Al quedar establecido que la Autoridad despidió al de-mandante sin notificarle de la celebración de la vista informal, nos resta determinar si en el presente caso estaba presente una situación de emergencia que dispensara el cumplimiento de dicho requisito.(6)
Los comentarios de Vélez Ramírez que provocaron su despido no constituyeron realmente una amenaza dirigida a una persona particular ni estuvieron acompañados de otra conducta o circunstancias que provocaran una *623probabilidad inminente de un acto de violencia por parte del empleado. Más bien, como concluyera el árbitro, se tra-taba de actuaciones de insubordinación y resistencia a la autoridad de sus supervisores. Aunque esto constituía justa causa para el despido del empleado, no se justificaba la omisión de la concesión de las garantías procesales re-queridas por la Constitución. Reconocemos que, en ocasio-nes, una mera manifestación amenazante, no acompañada de otras acciones o indicios de conducta violenta, podría dar lugar a un despido sumario, por constituir una situa-ción de emergencia. No obstante, en el presente caso no se estaba frente a una situación de emergencia. Veamos.
La investigación en el presente caso se llevó a cabo el 13 de agosto de 1990, casi un mes después de la ocurrencia de los hechos que dieron base al despido de Vélez Ramírez. El técnico de la Oficina de Recursos Humanos de la Autoridad que tuvo a su cargo la investigación, señor Ortiz García, no rindió su informe hasta una semana después de concluida la investigación. Incluso en dicho informe, Ortiz García no entendió que los cargos revistieran tal gravedad que ame-ritaran la destitución de Vélez Ramírez, por tal razón no recomendó su despido.
Especial atención también merece el hecho de que Vélez Ramírez fue despedido aproximadamente un mes después del informe del señor Ortiz García. Es decir, desde la fecha del último de los incidentes que motivó el despido de Vélez hasta la fecha de su destitución transcurrió más de un (1) mes. No podemos concluir que la conducta de Vélez consti-tuyera una situación de emergencia cuando el propio pa-trono no consideró que lo fuera; esto en vista del término transcurrido entre las faltas y el despido, y del contenido del informe sometido por el investigador nombrado por el patrono.
Aunque el despido en este caso fue justificado, entende-mos que se le privó al demandante de su propiedad sin el *624debido proceso de ley, al despedirlo de su empleo sin noti-ficarle de los procedimientos en su contra.
Por las razones que anteceden, modificamos la senten-cia del Tribunal de Circuito de Apelaciones a los fines de dejar sin efecto la parte de la misma que reinstala el laudo en todos sus extremos. Entendemos que lo que procede en este caso es que la Autoridad le pague a Vélez Ramírez el salario dejado de devengar por éste desde la fecha del des-pido a la fecha en la que se celebró una vista conforme lo requiere el debido proceso de ley, es decir, cuando se cele-bró la vista de arbitraje.(7) Véase Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993). Se devuelve el caso al Tribunal de Primera Instancia para que haga el cómputo correspondiente.
El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión escrita. El Juez Asociado Señor Negrón García disintió sin opinión escrita. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente.
— O —

 Las partes no han cuestionado la validez y corrección del procedimiento administrativo que desembocó en dicha suspensión.


 Esta norma fue expuesta por este Tribunal en Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990), y reiterada en Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993).


 Vélez Ramírez fue despedido de su empleo el 12 de septiembre de 1990. La opinión de este Tribunal en Torres Solano v. P.R.T.C., supra, fue emitida el 20 de noviembre de 1990.


 El Tribunal Supremo de Estados Unidos reconoció en Examining Board v. Flores de Otero, 426 U.S. 572 (1976), que las protecciones de la garantía federal del debido proceso de ley aplican a los residentes de Puerto Rico.


 Este hecho se desprende de la carta en la que se le notificó a Vélez el despido.


 Para la fecha del despido de Vélez Ramírez, ya el Tribunal Supremo federal había establecido esta excepción. Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532, 545 (1985). Esta norma fue expuesta por este Tribunal en Torres Solano v. P.R.T.C., supra, y reiterada en Díaz Martínez v. Policía de P.R., supra.


 Esta vista de arbitraje se celebró el 4 de noviembre de 1993.